Citation Nr: 1759067	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-06 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sexual dysfunction, to include decreased sex drive and erectile dysfunction, to include as due to medication prescribed for service-connected disabilities.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to an evaluation in excess of 10 percent, for the period prior to January 3, 2014, and in excess of 40 percent thereafter, for thoracolumbar strain with intervertebral disc syndrome with degenerative joint disease.

6.  Entitlement to a compensable evaluation, for the period prior to January 3, 2014, and an evaluation in excess of 20 percent thereafter, for radiculopathy of the right lower extremity.

7.  Entitlement to a compensable evaluation, for the period prior to January 3, 2014, and an evaluation in excess of 20 percent thereafter, for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to November 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony before the undersigned at a hearing in February 2017.  A transcript is associated with the claims file.

In a January 2014 rating decision, the RO increased the evaluation of the Veteran's back disability from 10 percent to 40 percent, effective January 3, 2014.  As this does not represent a complete grant of the issue on appeal, the issue remains on appeal and has been recharacterized above.  See AB v Brown, 6 Vet. App. 35 (1993).

In a January 2014 rating decision, the RO granted service connection and assigned separate, initial ratings for radiculopathy of the bilateral lower extremities, effective January 3, 2014.  The radiculopathy is a manifestation of the Veteran's service-connected low back disability.  When the Veteran disagreed with the amount of compensation awarded for the back disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back and cervical spine disabilities.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4 71a, Note (1) ( 2017).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the back condition.  When the Veteran appealed the rating assigned for his back, his appeal encompassed ratings for all manifestations of the condition.  The award of the separate ratings for radiculopathy in the January 2014 rating decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the September 2010 rating decision.  Thus, the issues before the Board include the initial ratings for radiculopathy of the bilateral lower extremities, with consideration of the period prior to the January 3, 2014, effective date assigned by the RO.   

The issues of entitlement to service connection for sleep apnea, bilateral hearing loss, and sexual dysfunction and claims for increased ratings for the back and lower extremity radiculopathies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's major depressive disorder was incurred in active service.

CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the Report of Medical History upon separation from service in April 1998 the Veteran reported depression and excessive worry.  

In a statement dated in December 2010, the Veteran reported that the stress of his position in service was overwhelming.  He reported that he made the physician who was performing his retirement physical examination aware of his state of mind and in particular how depressed he was feeling and why.  The Veteran stated that after service his depression continued to deteriorate.  

In a statement dated in January 2011, the Veteran's ex-spouse reported that during the last two or three years together she started noticing changes in the Veteran's personality, endurance, sleeping habits, and other signs of tiredness and irritability.  They divorced in 1999.

In a February 2017 statement, the Veteran's provider noted that the Veteran was diagnosed with major depressive disorder, recurrent and moderate in degree.  The provider noted that it was as likely as not that the Veteran's acquired psychiatric condition was caused by, aggravated by, or arose during the Veteran's time in service with the military.  It was noted that the Veteran described to the provider that he experienced these symptoms while he was still on active duty.  The Veteran described the influence this had on his day to day functioning and the way this influenced areas of this life such as his work and family life.

At the hearing before the undersigned in February 2017, the Veteran reported that in 1996 he was promoted to First Sergeant and that the position involved a lot of deployment.  He stated that he was put through a lot of stress and that after speaking with his Sergeant Major, he was put out of the unit.  He reported that he was then assigned to the weapons qualification range.  He stated that he abandoned his wife at that time and lived in his car and his workplace until this was discovered and he obtained outside housing.

Entitlement to service connection for major depressive disorder is warranted.  The Veteran is noted to be diagnosed with major depressive disorder.  The Veteran reported depression and excessive worry upon Report of Medical History at separation from service.  Lay statements associated with the claims file indicate that the Veteran had a change in personality in service.  A provider in February 2017 diagnosed the Veteran with major depressive disorder and rendered the opinion that it was at least as likely as not incurred in service.  Therefore, entitlement to service connection for major depressive disorder is granted. 


ORDER

Service connection for major depressive disorder is granted.


REMAND

Post service treatment notes reveal that the Veteran has been diagnosed with sleep apnea.  In his Report of Medical History at separation from service in April 1998, the Veteran reported frequent trouble sleeping.  The Veteran competently and credibly that his sleep problems began in service and have persisted since service.  Lay statements associated with the claims file indicate that the Veteran snored, choked, had slow breathing, and gasped in his sleep.  However, the Veteran has not been afforded an examination regarding the etiology of his current sleep apnea.  Thus, the Board finds that remand is necessary for the Veteran to be afforded a VA examination.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been diagnosed with erectile dysfunction and review of the claims file reveals that the Veteran has been prescribed multiple medications to treat his service-connected disabilities.  The Veteran has reported that the medications prescribed to treat his service-connected disabilities, including Amitriptyline and morphine, causes his sexual dysfunction.  A medical opinion has not been obtained regarding whether the Veteran's sexual dysfunction is at least as likely as not due to or aggravated by the medication prescribed for his service-connected disabilities.  The Board finds it necessary to remand the claim for the Veteran to be afforded an appropriate examination.  Id.

An audiology consult in October 2009 revealed bilateral hearing loss for VA purposes.

The Veteran was afforded a VA examination regarding his hearing loss in June 2010.  The examination revealed hearing loss for VA purposes in left ear.  The examiner noted that given the Veteran's hearing was within normal limits at the time of the last examination in service, and given the lack of any frequency specific testing from the year after service indication that a hearing loss had manifested to a compensable degree of severity by that time, it can be stated that the Veteran's current hearing loss is less likely as not due to noise exposure in the military.

Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Furthermore, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, an opinion, which is not premised solely on normal hearing at the time of separation, is required to determine whether the Veteran's current hearing loss is related to in-service noise exposure.  

The Veteran was most recently afforded a VA examination regarding the severity of his back disability in January 2014.  Subsequent treatment records reveal that the Veteran was treated for back pain.  See, e.g., Treatment Record, December 2015.  At the hearing before the undersigned in February 2017 the Veteran reported that he had three spinal block injections in the prior three years.  In addition, in a November 2016 treatment record, the Veteran was noted to have polyneuropathy and that a request for a referral to neurology was made.  As the most recent VA examination regarding the severity of the Veteran's back disability was performed more than three years ago, as the Veteran has continued to receive treatment for his back disability, and as a referral for a neurological consult was entered in November 2016, the Board finds it necessary to afford the Veteran a contemporaneous medical examination regarding the severity of his back and neurological disabilities.  38 C.F.R. §§ 4.1, 4.2; See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The most recent VA treatment records regarding the Veteran associated with the claims file are dated in February 2017.  In addition, it has been noted that the Veteran has received treatment outside VA, including at Martin Army Community Hospital (ACH), Fort Benning.  On remand, updated VA and private treatment records regarding the Veteran must be obtained and associated with the claims file.  See 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran dated since February 2017.

2.  Contact the Veteran and request that he identify all non-VA treatment providers.  Thereafter, after obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from the providers identified, including Martin ACH, Fort Benning. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the etiology any sleep apnea and sexual dysfunction, including decreased sex drive and erectile dysfunction, found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should opine as to the following: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed sleep apnea and sexual dysfunction, including decreased sex drive and erectile dysfunction, is related to or had its onset during service? 

(b) If not related to service, is it at least as likely as not that any currently diagnosed sleep apnea and sexual dysfunction, including decreased sex drive and erectile dysfunction, is due to or aggravated by the Veteran's service-connected back disability and/or major depressive disorder, and/or any medications the Veteran is or has been prescribed for his service-connected disabilities?

Complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hearing loss found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the lay statements of record relating to the Veteran's hearing loss and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided.  If the examiner is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.

5.  After completion of the foregoing, schedule the Veteran for VA examination(s) to determine the extent of his service-connected thoracolumbar strain with intervertebral disc syndrome with degenerative joint disease; radiculopathy of the right lower extremity; and radiculopathy of the left lower extremity disabilities.  The claims file must be made available to the examiners for review in conjunction with the examinations.  All indicated tests should be performed.  The examiner(s) are requested to delineate all symptomatology associated with, and the current severity of, the disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


